United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY,
Pearl Harbor, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0339
Issued: March 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 5, 2016 appellant, through counsel, filed a timely appeal from an
October 31, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish total disability for
intermittent periods beginning June 19, 2014 causally related to the accepted June 18, 2014
employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In an August 26, 2016 decision, the
Board affirmed a February 2, 2016 OWCP decision.3 The facts and circumstances as set forth in
the Board’s prior decision are incorporated herein by reference. The facts relevant to the present
appeal are set forth below.
On June 18, 2014 appellant, then a 35-year-old metal inspector and painter, injured his
left ankle while performing penetrant testing on a submarine. He stopped work on June 19, 2014
and returned to light-duty work on July 2, 2014. OWCP accepted appellant’s claim for left ankle
tibial tendinitis.
Appellant submitted claims for compensation (Form CA-7), for intermittent total
disability for the period June 19, 2014 to February 11, 2015. The employing establishment
indicated in time analysis forms (Form CA-7a) the dates on which appellant did not work. In a
March 13, 2015 telephone call memorandum, it confirmed that light-duty work was available
and that appellant returned to work on July 2, 2014, but thereafter missed work and submitted
claims for compensation.
On April 16, 2015 OWCP denied appellant’s claim for compensation as the medical
evidence of record failed to establish any periods of employment-related disability.
Appellant requested a hearing before an OWCP hearing representative. In a decision
dated February 2, 2016, an OWCP hearing representative affirmed the April 16, 2015 decision.
Appellant appealed his claim to the Board, and on August 26, 2016 the Board affirmed the
February 2, 2016 OWCP decision.4 The Board found that appellant did not meet his burden of
proof to establish that his disability for the period beginning June 19, 2014 was causally related
to the accepted June 18, 2014 employment injury.
On September 12, 2016 appellant, through counsel, requested reconsideration and
submitted additional medical evidence. He submitted a February 1, 2016 report from
Dr. Gregory Morris, a podiatrist, who treated him for a left inner ankle and arch condition which
began on June 18, 2014 after standing all day at work while performing liquid penetration
testing. Dr. Morris last treated appellant on October 24, 2014 for pain to his left ankle. He noted
a left lower extremity magnetic resonance imaging (MRI) scan in August 2014 revealed a partial
tear along the tendon. Dr. Morris indicated that appellant was treated conservatively by
3

Docket No. 16-0807 (issued August 26, 2016).

4

See id.

2

Dr. Antonio B. Cordero, a Board-certified orthopedist, for his left foot and ankle posterior tibial
tendinitis and partial tear and underwent physical therapy which made his condition worse. He
opined that appellant would most likely require surgery since he failed appropriate and
exhaustive conservative treatment. Dr. Morris indicated that after surgery appellant would be in
a cast for six weeks followed by a walking boot for four to six weeks followed by physical
therapy. He indicated that a patient undergoing this surgical procedure would typically be able
to progress back to normal activities and work with no restrictions. Dr. Morris noted that
appellant had underlying medical conditions that may have made him prone to developing
posterior tibial tendinitis, including congenital flatfoot deformity/pes planus, a history of
osteogenesis imperfect, and gout. He further noted that appellant worked on his feet for
extended periods of time and was mildly obese. Dr. Morris opined that all of these factors
combined with the injury on June 18, 2014 caused his left ankle posterior tibial tendinitis/partial
tear. He suggested that there was most likely some apportionment required for appellant’s
condition if covered under workers’ compensation.
By decision dated October 31, 2016, OWCP denied modification of the decision dated
February 2, 2016.
LEGAL PRECEDENT
A claimant has the burden of proof to establish that he or she is disabled from work as a
result of an accepted employment injury.5 Whether a particular injury causes an employee to be
disabled from employment and the duration of that disability are medical issues.6 The issue of
whether a particular injury causes disability from work must be resolved by competent medical
evidence.7 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting causal relationship between the
alleged disabling condition and the accepted injury.8
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of proof to establish that he was disabled from work as a result of the accepted employment
injury.9

5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

C.S., Docket No. 08-2218 (issued August 7, 2009).

9

Sandra D. Pruitt, 57 ECAB 126 (2005).

3

ANALYSIS
OWCP accepted appellant’s claim for left ankle tibial tendinitis. Appellant stopped work
on June 19, 2014. On March 12, 2015 he submitted Form CA-7 claims for wage-loss
compensation for total disability beginning June 19, 2014. OWCP denied appellant’s claim for
compensation and an OWCP hearing representative affirmed the denial decision. Appellant
appealed to the Board and the Board affirmed the hearing representative’s decision. Following
the Board’s August 26, 2016 decision,10 appellant requested reconsideration and submitted new
medical evidence to OWCP which again denied his claim for compensation for total disability
beginning June 19, 2014. The Board finds that the medical evidence of record is insufficient to
establish that the claimed periods of total disability beginning June 19, 2014 were caused or
aggravated by the accepted condition.
Appellant submitted a February 1, 2016 report from Dr. Morris who treated him for a left
inner ankle and arch condition which began on June 18, 2014 after standing all day at work while
engaging in liquid penetration testing. Dr. Morris last treated appellant on October 24, 2014 for
left ankle pain. He noted an August 2014 MRI scan revealed a partial tear along the tendon and
opined that appellant would most likely require surgery. Dr. Morris indicated that appellant had
underlying medical conditions that may have made him prone to developing posterior tibial
tendinitis including congenital flatfoot deformity/pes planus, a history of osteogenesis imperfect,
and gout. He further noted that appellant worked on his feet for extended periods of time and
was mildly obese. Dr. Morris opined that all of these factors combined with the injury on
June 18, 2014 caused his left ankle posterior tibial tendinitis/partial tear. He indicated that there
was most likely some apportionment required for appellant’s condition if covered under workers’
compensation. Dr. Morris did not specifically address how the June 18, 2014 employment injury
caused any disability beginning June 19, 2014. This report did not clearly explain why appellant
was totally disabled, or that he was undergoing medical treatment for his accepted condition,11
for the claimed dates in question. The need for medical reasoning regarding the claimed periods
of disability is particularly important as the medical evidence indicates that appellant had
preexisting conditions, including congenital flat foot deformity, a history of osteogenesis
imperfect, obesity and gout, affecting his left foot and ankle. A mere conclusory opinion
provided by a physician without the necessary rationale explaining how and why the incident or
work factors were sufficient to result in the diagnosed medical condition is insufficient to meet a
claimant’s burden of proof to establish a claim.12
The Board finds that the medical evidence of record fails to establish that the claimed
period of disability was due to appellant’s accepted employment injury of June 18, 2014.
Appellant has, therefore, failed to meet his burden of proof.

10

Supra note 3.

11

See Amelia S. Jefferson, 57 ECAB 183 (2005).

12

J.D., Docket No. 14-2061 (issued February 27, 2015).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish total
disability for intermittent periods beginning June 19, 2014 causally related to the accepted
June 18, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 31, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

